Case 4:18-cv-00160-JHM-HBB Document 1 Filed 10/05/18 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO
                               (FILED ELECTRONICALLY)


                  4:18-CV-160-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.

SANDRA D. MCEUEN                                                                DEFENDANTS
 f/k/a SANDRA D. WATSON and
DONALD LEE MCEUEN
302 Valley View Drive
Beaver Dam, Kentucky 42320


                             COMPLAINT FOR FORECLOSURE

       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on

October 10, 1997 by Defendant Sandra D. McEuen f/k/a Sandra D. Watson (“the Borrower”).

The principal amount of the Note was $68,530.00, bearing interest at the rate of 7.250 percent

per annum, and payable in monthly installments as specified in the Note. A copy of the Note is

attached as Exhibit A and incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

October 10, 1997, in Mortgage Book 236, Page 425, in the Office of the Clerk of Ohio County,
Case 4:18-cv-00160-JHM-HBB Document 1 Filed 10/05/18 Page 2 of 4 PageID #: 2




Kentucky. Through the Mortgage, the Borrower, then unmarried, granted RHS a first mortgage

lien against the real property including all improvements, fixtures and appurtenances thereto at

302 Valley View Drive, Beaver Dam, Ohio County, Kentucky (the “Property”) and described in

more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated

by reference as if set forth fully herein.

        5.        To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.        Upon information and belief, subsequent to the Borrower incurring the mortgage

indebtedness which is the subject of this action, the Borrower married Defendant Donald Lee

McEuen, and they remain husband and wife. Accordingly, Defendant Donald Lee McEuen is

not the plaintiff's debtor but may attempt to claim a spousal interest in the Property. If such a

spousal interest exists, it is junior in rank and subordinate in priority to the first mortgage lien on

the Property in favor of RHS. RHS is entitled to a foreclosure sale of the Property free and clear

of any interest therein or claim thereon in favor of Defendant Donald Lee McEuen, and the

Plaintiff calls upon him to come forth and assert his claim or his interest in the Property or be

forever barred.

        7.        On July 2, 2014, the Borrower and Donald Lee McEuen filed a Chapter 7

bankruptcy petition in the Bankruptcy Court for the Western District of Kentucky, Case No. 14-

40683. On August 6, 2016, the Borrower and her husband executed and filed a Reaffirmation

Agreement reaffirming their debt to RHS. A copy of the Reaffirmation Agreement is attached as

Exhibit D and incorporated by reference as if set forth fully herein.


                                                   2
Case 4:18-cv-00160-JHM-HBB Document 1 Filed 10/05/18 Page 3 of 4 PageID #: 3




       8.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

       9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       10.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.     The unpaid principal balance on the Note is $67,835.84 with accrued interest of

$3,206.87 through July 6, 2018 with a total subsidy granted of $1,436.55, late charges in the

amount of $56.43, and fees assessed of $794.44, for a total unpaid balance of $73,330.13 as of

July 6, 2018. Interest is accruing on the unpaid principal balance at the rate of $13.6311 per day

after July 6, 2018.

       12.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      Judgment against the interests of the Borrower in the Property in the principal

amount of $67,835.84, plus $3,206.87 interest as of July 6, 2018, and $1,436.55 for

reimbursement of interest credits, late charges in the amount of $56.43, and fees assessed of

$794.44, for a total unpaid balance due of $73,330.13 as of July 6, 2018, with interest accruing at

the daily rate of $13.6311 from July 6, 2018, until the date of entry of judgment, and interest
                                                 3
Case 4:18-cv-00160-JHM-HBB Document 1 Filed 10/05/18 Page 4 of 4 PageID #: 4




thereafter according to law, plus any additional costs, disbursements and expenses advanced by

the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 katherine.bell@usdoj.gov
                                                    4
                  Case 4:18-cv-00160-JHM-HBB Document 1-1 Filed 10/05/18 Page 1 of 1 PageID #: 5


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            SANDRA D. MCEUEN, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             OHIO
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $73,330.13                               JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/5/2018                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 4:18-cv-00160-JHM-HBB Document 1-2 Filed 10/05/18 Page 1 of 3 PageID #: 6




Yfmlllf^       re4o-ro
{Rev. 1O-961




                                                        PROMISSORY NOTE

                                                                                     Loan No.
Type of Loan sEctlct     5oz


Date: q{tobet,l0 .-            ,SZ-
                                                        r0r vo\try-
                                %pertyArJoresel
                                                                                  ($nt!qtY "
                                ,   Bgav!f-ggg*'.-          ' !U9-**:*...*
                                                                   (CountY)            (Statel
                                                                                               -**
                                       (CitY or Townl


                                                                                                          the order of the united
                 pRoMrSE     TO  pAy. ln return.for a roan that l have received, r promiss to pay to $- :sJI9:99*
BoRROWE*.S
states of ,America, acting througtr
                                       tle !u1lr n"ri"g-s.irice (and its successors)("Government"r
iri-,i.        is catled "principal"). plus
        ".ru*                               'nterest'
                                                                             lutl amount of the principal has been
                                                                                                                       paid, lwlll
              lnlerasl  will be charged   on1he.,Unpalg   ?rinclp:].Y11]1,                                    will pay both bsfore
INTEREST.                                       o6.T'he inierost rate requirld uy trris ssction is tho rato I
oav intersst 6t I yearry rsre or 7.€$ ,
 lnO att"t any dolault described balow'

 PAYMENTS.logreetopsyprincipalandinterostuslngoneoftwoalternativesindicatedbelow:




   I will paY Principal ano
                                                     spaymentevcrymonth:'.....-ll^.,^&..to-!0c?andcontinuing
                                              $'u
   Iwrrr make mY monthrv pavmenton                  'q:ull'"1:ii:::*,iffln^S#fiffift6;#h'i::":i:[
   X,l**, frl;rT'i'Lilffi:Tl-I;ffifl,;ffi;;ffiiiii;;;;                    i"io iirot tr,* pr'rn"ipai cnd rnterest
                                                                                             to lntsrest
                                                                                                                  and anv
                                                                                                                      ""'
                                                          My monthry payments will be applied in tull on
                    bolow thot r may owe under this note.                       thoso amounts
   otn.il.-argos.described                                               unitt iniu ioi"''r will pav
   before principal. tf on octqal
                                   10
                                      ",-= ,+f, ;;i;ii;;;*orn,t
   that daie, which is called tho
                                  "maturlty oar€'
                                                                                     oavment at thg
                                                                            monthrv pavmentat
                                                                   mat. mv monthlv                         p*l,lr&3-*
                                                                                                    thq poslgil!3.-*
   il1"..111,1ilT:il:::[i,           ,li-Iirul:"'"'       rr ..,i,
                                                             wirrrnake
                                                                         J''u-litiJLnt O'utu '&'itt. Ot tnt Oo-"tn"nt'
                                                                                              tt
    *."*...*r* * ,* ",, , r',n ' ".*'",r.                    -.



                                                    -
                                                                       1

                                                                      Exrurff     ,,A"
Case 4:18-cv-00160-JHM-HBB Document 1-2 Filed 10/05/18 Page 2 of 3 PageID #: 7


't


                                                                  o{ the chargo will be
    €CHARGES.lltheGovernmenthasnotreceivedth€lullamountolanylnonthlypaymentbythegndof              """, p€rcent ot my
                   it Jd;;l *ir puv , t'ru ctt"'g"' The amountpromptly, but only onc€ 'qq,
      7s attor rhe date                                                                 on  each late payment'
                                           r *irr i.v this charge
 rerdse payment of principal and interest.
                                                                                               borore they are due' A
                          pBEpAy. r have the right to make payments of principar at any. time
BoRRowER,s RIGHT To                                                                            tetl the Govornm€nt in
psymant o{ prlncipal only ls known u, u
                                           "piui'yment; When L't" i prepaYment'         I will
wrlting that I am making a prepsyment'
                                                                                                 The Govarnmont will
                                      partial prepayment- wlthout paying sny prepaY.menl.charge.
    I may nrako a fult prepayment or                                                   this Nota' lf I make a pattial
use a* of my pr"p*vil*n* to roducs
                                           tr,e'rriount of principar t't"i L ows under paymsnt untess tha Govsrnment
                                       ir the due date or in the amouni of my  monthry
prspayment. there wilr bi'no
                             "rrung*,
sgrsss in writing to tnose changds.
                                       f,"p"V*uni' will bo applied-to ^v i"n     in acoordance with the Governmsnt's
rogulations una             pi";orr"s in elfect on tho dats ot t8coipt of the payment'
          "".ourri"g                                                                        withou my
 A$EIGNMENT0rNoTE.lundersffindandagreethattheGovernmgntmayatanytimpassignthisnote note     in such case
                                     will make my paYmsnts to the assignee of the
                                                                                       and
 consont. ll th6 Govornmant assrgns thg not;l
                                     assignee'
 the tBrm "Government" will maan tho
                                                                                                             suflicient credit from
                                 r certify                       to the Gove*ment that r am u*able to obtain
 cREDrr ELSEWHERE CERTTFTCATIoN.                                                                                 this roan'
                                                                    jurpouru for which rho Govornment is giving me
 other source*           r"*.olruiu iuru"     and terrns   r"rit"
                   "r                                                                    the Governmsnt will only                                 be
                                           Govcrnment that th€ lunds I am borrowing from
     usE cERTFlcATloN. I c.rlily to th-e
     ,ted to, purposss authorizod by the Governrnent'
                                                                                                                                         loan is ('l )
                              pRopERTy.        ll the  property  construcred,   improved, purchated, or relinancod with this
     LEA'E oR             oF                                                                                                 yaars or longer' ot
                         with   an  opron   to   purchure,lii    r"*"0  or fentsd withoui option to purcha*e for 3
                   'ALE
     reasod or ranred                                                  or involuntarity, tho borurn*nnt may 8t its
                                                                                                                              option docrars the
     (3t ie sold or tiilo is ottu,;u" conveyed, voiunta*ty                          prvaut". rf this happens,       I wig   have    to immodiatoly
                                                      roun ilriouoiui*rv or"
     ontire remaining unpaid balancs or th6                                    "na
     pay off tho entire loan'
                                                                                                                                                  with
                                                wrH pRrvATE CnEOlT. r agroo               ro perrodica[y provide rhs Governmsnt
     aE(}UTREMENT TO REFTNANCE                                                                                              lh,t  I  can  got  a lcan
                                                    sbout'my rinanciat eiruation. titt" e"u*rn*ont
                                                                                                            detcrminu"
     inforrnation the Govornment rsqu*"rs                               such as a bank or a crodit union, at rs$$onabre
                                                                                                                                   rstes on, tsrfi;s
                            coopsrativ'   or   private   cruuii ,uur"u.
      fronr a rosponsibrs                                                                                        a loan in o sufllcient smount
      ror sim*ar purpo'Bs uu'rt i*'ruun, ,t tr,s
                                                       corsrn*rnt', requostr r *irr""pprv for and u:c.".pt
                                                         doss not apply to any              *h; signed thi* nota pursuant to section 5O2
      to psy thls note in futi.'iti,,rqrir"rnsnt                                  "u*igt;
      o{thgHousingAcrollg4gt6compsnsstslc)rmylaokofrepsymentability.
                                                                                                              grantod in the form of payment
       suBsrDy REPAYMENT ACREEMENT.
                                                      l agree to the repayment (rscapturel of subsrdy
       uuaiui"n"* undar ths Govcrnment's regula{ons'
                                                                             provisrox$ ot the paragraphs entitrod "credit
                                                                                                                                          Elsewhero
                               NoNpRocnAM BoffnowEn. The
       cREDrr SALE To,,Roquirement                                                                            if this   roan   is   classilied    as a
       cortirication,, and                       to neflnrnc. wirh private creJr"-ao noi uppty
                                                    502 ol the Housing Act of 1949'
       nonprosram ro"n p,r,"uloiio ssction
                                                                                                                  r will bs in de{autt' lf I am in
                     * l do not pay rhe {u,.amountwrrttsn  of aach monthry.peyrnent on rho daie rt is due,
                                                                  notico teiring *";;ti'i;o-not         p"v rrre  sverduc amount bY a certain
                                                  ms o
       durault the Govsrnmsnt mry sEnd
       'EFA,LT.                                                         pay ttie rurr amluni   oi tt u  unpaid   principal,  all the intsrost thal I
       doto, the Governrnent       may require    ,*   ro i***dlatery                                        intoresr'    Even   it' at a tims wtran
        owo, and any late charse$. rnterest
                                                    wi, contrnue ro aqcrus nn puri'au" r:rincipat *nd              tha   prrcoding     sentence' the
                                 G&arnms,t       does   no'"'"quii*  me to paY-i**"J*aV as'deseribe'in                                            me to
        I sm in de{eult, the                                                                           * rhe Governmanr        has    roqurrad
                       wiil gri, hava  the   rigrrt ro.do;;iiam        rn oetauft
                                                                                   ";;l;i;;;ate.                 paid          by   me   for  all of itt
        Government
                                                     *muJi rt u Gou*r*n,unt w*         rrsv* rhe rrght ro be           back
        immediarery pay in fu, as crescribed                                                              by                law'     Thoso   oxpon$e'
                                                                   nor* ro the a*tant'noi prorridited
        cosls anrJ expenses h enforcing thie rrromiis*ry     1065"
                                                                                                              'pplicsble
        inJuAu, for   exarnple,   rgasonotllo   altornay's




                                                                                                                     Account   rJr;
  Case 4:18-cv-00160-JHM-HBB Document 1-2 Filed 10/05/18 Page 3 of 3 PageID #: 8




       ,ices, unt"ss   appricabte raw   requires':l'-t-"'iTi:T:L: *'"X",'r1"t:T#;:.:?"1'Ji,U.T;ril':l      :l'::il:':il
  ;i,"i^';Jxli;:,ffi1i:?i':"H.fi$'f"i:,[ii*:.xlixxJxxT:f,:]H1i",T'I"JTJ]'[,T"%:,i'"1fl:ll
                                                                                        ven a;;;lffi
;frH*r[i"tll;,:iffif'J}'ffi'i l'"*'d"'i.'.'-d"o"'n*"n' 't *.ff?ffiH]*i";'e'i:::J{iic3ffHJ;;           ;i
                                                         usef
                                                                                               notice ol

iirat oifferent address'

o'LrcAloNs oF rERsoNs             uNCIER    rnr! ,I9r:'-,,11   i,.:i.':T^:?:;ff,-,.?.[yf*[J$i,i"iLt1i*lXl?'X"$
3:,:m;i%?;I-r:l??I'#Ti:*-                    *y:[[:xmx#,:il'l?:'11'i#lrj'xlil'
                            u+:::*iri,fil#?; j*:::'x*Xi"",iilr;.il11;fl:'T::[Iil1
lffi     1YJ;":TJl1l,"J"tr'5ffi?"ffi
   lxlH*ff                          i*:Tffi thiJnot". ?,:';:,'"';:1,1-Jl':#'iHJ'li
*llXlx:J,I"fi,,iJ::ff1[J::H;!rfi'.:fl::,'*tr*l;:g,W*n rhe term "-Borrower" sharr rerer to
X,,     ;*X,";.'Jfj.'[',:fi,$',JfirTf']',f,:T,ffiilJ'J"i*ono;'
each Person signing thi$ nots'

        r and any orher p*rson who has
                                       obtieationo
                                                   'S:::1:'::: :*:f:jl*::,":r':Hffilf[f1;i:l[::l
yflyff .i,.s;X":l:rffi['X,Xff"--?fi3]:1f"i#:T:::i,":f]*g*m:l:m;f:1,:ffi;T:ffi;l        hove not besn
                                                                  psrsons rhst amounts             rJtre
X,,llllll:,
dishonor"     *'ffiilf:il;,T:Uiil: l',:}ffi:Xffiil'fi ilru;;,,,-oir,u,
paid.
                                                                                in connectron with my roan application
                                    accurare snd truthlur {inanciar info;mation                     ot future fsderal
*ARNING: Failure to {ury dissross program                currrn*y l"irg i"irired, and^rhe deniar
may rocurt rn the   terminarion or           "iJ*iuo""
                                 ol AgricuttuJs-ucunrment    rogulalions' 7 c'r'R' part 3017'
asaiitancq undor tho ospnrimont
                                                                                                                   Ssal
                                                           Seal
                                                                                      Borrower
                                                                                                                   Seal
                                                           Seal
                                                                                      Borrower
                           Borrower




                                                                                   Account   oID
Case 4:18-cv-00160-JHM-HBB Document 1-3 Filed 10/05/18 Page 1 of 6 PageID #: 9




                                                                  IJODGSD TOB
                                                                       EECORD
                                                        AM       .- :-:; ptt*?,gi|d,
                                                                    ocT I il        t9g7
                                                                                           .
                                                             I,ESSIE N, JO}INSON
                                                                        C!ERK

     ljorm RD 35SGt4 KY
                                                                                                                      Fom Apprcved
     (t l-96)
                                                                                                                      OMB No.0575"0172
                                                     United States Departnenl of Aericulture
                                                             Rural llirusirrg Service-

                                     MORTGAGE FOR KENTTICKY
     TI{IS MOR"I'GACI3 ("$ecurity Instrument") is made on 0etober l0                                                  ,   L997
     Thcnro(gagor is SAI,IDRA D. WATSON, s{ngle
                                                                                                                                    lDarc)


     Thls Secrlrily lirsrumcnl is give n to th{ Unircd litatcs of Arn*jen {c{iog rhrough rhr Rural Ilousin6 s*rvicc or ,".!'Jll',ft},llJ;,
     Unitcd $lslr* D*parlmerrt of Agricuhunc ("l,cnr.l*"), rvluse addrr*s is Rural liorrsitg Scrvicc, c/o Ccntralizerl $crv,clug icnrJr,
     t.Jniteit Smrrx tlepartrncnr of Agrieulturu. f.(J. Box 6688r. Sr. t..ouis, Mirrotri 631*6.

    Bodorvcr ls indcbtcd to Lendcr undcr tho following promissory notcs undlor assumption agreerncnts (hcrcin collectively called
    "Note") rvhich havc been cxccutcd or assumed by Borrower ald which providc for nrcrnrhly poy,r,.nt., with the full rlgbr, il not
    paid cirrrlier, due and payable <ln lhc maturiry darc:

    r)$s.o{,[n.\lnrn!cnt                                     Prhripal Anrcuhl                             Malufiu Dite

   October 10,          1.997                           s68,530.00                                        October 10,           2030
    This $ocurity lnsltutn*nl $esur&s lo t*nrlcr: (a) lhc rcpaymfirt o[ the dcbt cvidcrred by thc Notr, with infrrcst, and all rcncwal.s,
    exten*long and modilic*iions nf the Nolui &) ltc pnyment of all othcr surns, with inrcrcsl, udvanccd undcr paragraph ? to protcci
    ffrc Rmpqy covtrcd try ,this Sccurhy lrrstrumctrt; 1c) the p*rfornrmcc of Bsnorvcr's covcnfints an.l ngre#*ts umler tlris
    Sccurity Instrumlnt 8ft1 lhc Note, and (d) lhr fiisspturg of ony paylnsnl acri$fficc nnd sr&sidy whiclr rn-ny lrc grsntcd to lhe
    Borrurver by thc lxottcr Fur$uaftt lo 4? U.Si,C. $f lA??fu) or 14904. For this purposc.
                                                                                         -0htoItorrowcr clocs hcrcby 1r{rrlgugci granr,
                                         O%y",:ftl"llffi
    antl convcy ro l.cndcr thc folhrwing dcscribcd                n;        aoun,,

   A eerEaln tract or pareel of land lylng and beLng 1n the Valley Vlew Subdtvlelon 1n
   ohlo countyr Kentucky, &nd more parti-cularly deserlbed as folrowsr to-witi
   Lot No. 22 in the Valley Vtew Subdlvlslon as ls shotm by plat of record in plar Book
   l, page 56, Ohlo County Court Clerkrs Offlce, to whlch plat reference ls rnadb for e
   more partlcular descrlptl"on of sald Lot.
   tseing che s&me progerty conveyed Sandra D, t{ateon, sJ.ng1e, by deed frou James L. Rudd
   and lnggene Rudd, hls vl.fe, dared October 10, 1997, recarded ln Deed Book3OQ at
   pag".{ro, in rhe Offtce of the Ohio Csunry cLerk.
    which lms thc lddrers of 302 VaJ.Iev Vier,l Drlve
                                                                     Beaver Dan
     (r:nrueky 42120 r,,,r                 l*ffiXorny A<tdress");
                                                                        lcityl


         TOCfnl$R Wl'l'l{ all .thc intproverncnts now or h*leafttr orccttd on lhe property, und all cariinrrnts"
    appurtenances, aod fixrurcs whiclr now or herea{ler arc a part ol the                  prcperty. Rll rcp'lacirnei'C and additions shali
    also be co-vered by this Securily lnstrument. All of the forcgtring                   iir$ienid [o ir thi$ Security lnstrurnenr as the
    "Propcrty,"
         BORROWER COVENANTS that Borrowcr is lawfully seised of the estate hereby conveyed und has the right
    lo granl ltnd convey the Properly and that thc Propcrty is unencumbcrcd, except f6r
                                                                                   cncunrbrances of recorL

    fublic reparting   barclen Jor lhis t:olleclk n of inlornwtion il. .rtirrlcle,, ,o average l5 minulex pct ttsponte, iiitidinglia Mc lor ruvie\.'ing
     inilructtortt, *ucchitg exisling data tources, Solhering arul mainloinittg tha data meded, aad completing ond reilevng tln colleclton o!
    i4lormation. ,Send comments rcgording this bulden estimate at any other asp€c, of fhit col{ection o! in/ornotion. lncluding .wgge$ioat lor
    reducing this burdcn, to the U.S. t)v-patlment o!,lgrtculrure. (llearurcc Allicat STOP-7602, l4w lndependence Aee-, 5w, Wa.thington, D-C.
    20?5A-760| PleaseDl)NO'I'RETURNthi:tfirnwthisaddrctt FonxnltothclocalllSbAolficeonlv. louarenotrcquiredrorespomlro
    thts collcction of in{ormution ualess il Aspbys a cufte ntly villid OMB num[pr
                                                                                                                                        Pag,e   I ot'6
                                                                   .slHlBlT.,B"
Case 4:18-cv-00160-JHM-HBB Document 1-3 Filed 10/05/18 Page 2 of 6 PageID #: 10




                                                            BOOK_,s3t .                      -
                                                            PAGE--{dl,                  -.

                                                                                        claims and demands, subject to any
    Borrower warrants and will det'entl generally the title lo the Ptoperty against all
    encumbrances of record'

            THls sECURtTy !N.$TRI,MF,NT                 conrbines unifOrm coYensnts for national use and rloll-tmifofm covenants
            iimiftii;rdtil         ui j,riisiiition   ro consrilrle a urrilbrrn sceurity iustrumcnt covering real propctty.
    "irr,
                                                                                   and agree as follows:
            uNlFoRM COVENANTS, Borrower and Lender covcndnt
                                                                                                         ptolrptly pay when
         l. pavrnent           of I,rinciprt and lntcrcsh Prcprymcnl and l.ate Chrrges. lltrrrowcr slrall charges due under
    oue t'r.,.
               ';iffi;i                          th;Udftrioin.'.0 by the Nore and an.v.prcpavment and late
    thr: Nol$.                 ""i;*i];i5;;r;;;
                                                                                                 a ra'ritten waiver'by L'ender' Bonower
             $unds fur'l'Exes And lfl$um$ee. Subject ro applicable lay o.r.t9
            2.                                                                                                                     full' a sum
    strnl p*y r$ Ls.dcr o,           r;;'l;i;.i,irrri p.v*iuti ** lfui unrltr the Note, u'til lhe Note ts puid in ds                  a ltutt on
                                                                                                    tlrrs Sccurity lnstiuttrcnt
    (,,Funrjs,,) tirr: (u) y"*rry io*"i'i,,,,t rrsc{s,,i*nrt *r'l'r,'ii,ui rtiuin ptioriry uver              (c) ycarly lrazard or l)ropcrty
         properry;                            paymunls    ut g"uind    i;i,ts tur die   Pro[rerry. rf  arry;
    rlre              (b) yr:.rly lcusehold
                                                                                                       rrcnrs ar,"i callecl "l:scrow ltems'"
    insunrnce prcrniurns;"aniili';;;,[r.l;g+ .,Jr;ri.'];;;i.riiur,.r.-11l.y:. .Ilrr"lhe maninrunr emoulrl a londer for a
    1,.*n4er may, u *ny ,,,o., ioirJ.iiiia r,nrf [rnd1
                                                                in ai   amorrnt   nrrt ttt'sxceed
    federally r*lfitcd rnoils,agt luru may requite tor t]urror,,,ers
                                                                            ci{rew iuiqlrutt( utx'ler tlrt ledtral ll*rtl f-stais sel(lenrent
                                                                ,i,n*,li u.:;.c. $ 2601 rrr .rrq ("R!'JSl'A"t'.i:111:*: :,"t'thctandlrrw       or
    proccdurei Acr ul t974 nl iini.,t,r*tr tro'm rimc
                                                              ,
                                                             'u  i"*ii,  *norni      ir  so. I'crrdei  rnay-  {l arry lrrrc,  collcct       hold
    fbdcral rr:grrlalirrn lhar *pprii'il, rrr- Funeh     sers
             ar rnr{ru*r out rl, "i---oii'-'rilli-i"ltii,,;,';;.
    r".uncrs irr
                                                                   T;,;;;;;r,',i'y ,}*rimai* rl,* an.o,it ..,t l"il,ds cluc *n the ba*ir of
    c$nenr tlat* anet,*nruno6.i}iii,;il-i,;1*iiratirrir                   o}-iiiirri' l*"ia,n ltetns or olhtrwise in acr:*rdarrce with
    -pPli:f;:tiJ?,I;                                                                       in a'irsirution.whose doposirs arc lnsrrred
                       shau be trctd by a fedcralagsncy {inct*eling l",cruler}or
    lry .r tc<lcrat &sercy, i,,r,,'JJ,i"i,Lii,y-.-;;;,Jiit.     [;;;;-filI   iiipii  rt'r Funtls to pnv thc l:.scrow lrints. lnentler mav
                             t.r  h,lling   and  upplying   rrre i'u,,J,,, ariiinity   analyzitrg.lt'rc cscfi,w llcct,unt, ttr vcrityrng lhe
    nor chargc Borruwer
    &;crow lrcms, unless t cndcr pays llnnuwcr ,,,,rr"riJn'iii"
                                                                           rtri,.tt i"a ipphcaIlc larv peflnltlr t'cndcr to r'ake $uch a
    charee. fip.,,f,vcr, l,*niJi'iloi-,cquiic lturrowgi            iii pry r, one-ritnc'charge tor an inclcpenrJent rcal cstatc tax
                                                                                               provirlcs othcr\visc rJnless an
                               Lerrdel irr ionnccrio. *iirt'ir,ifli,on. unieii ni,pti.r6lc low
    ;ffii,:"*il;;il'Jd;iuppii.orlr"    tr*   i*.1uir** irr*r*i'iu  u"-piid, Lendii shall n.t be-required l'pay Borrowcr any
    asreerncnr is nrutteo,
    i,i;:il.; ;".r;i&.diii'""i.fi;':"iilil;;;;;;L;;iii'nlv      ug'". ,, l,il3g;ffi;"Ji#tJ,','fi:'$,lll,'-Tfll
                       shall givc to lJ.rrower. witlrout churge, an ilnnual ac'
     ;;;,k; F;,,;;"LinO*
     anrr dcbirs    ro rhc Funds fi:rtffr;;rffig"nir *iiiliii,i"ilE;iro
                                                                                      u"-F,'nor,rur     rld*.     The Funds arc pledged as
                            i,r, alt       sccuretl.by  rlris  sucurirv    Instrurnent.
     iliii,iiiii"r-,.rui,ri          suurs
                                                     ri," nm,lunir'gi*rriiiij ru ue heltl by applicablc law,. I 'endcr sh*ll
                                                                                                                                 account to
            lf rhc liunds hcro ty'i.Inrlei                                                                                           l;unds
     sorroxer ror rhe rlxqB*s         lfill:iffiildi,iri
                                            "iicco            *i rt'iir'i ;.ii;il;;-G   ol ippi,"itltc law. Il'tltc arn,uttl
                                                                                                                             'l'the
     hcld by Lender ar any ti,ni'ls-,iai suin*i*nt ro
                                                                 p*ylir*'urtr.w usms wh'eir rLi$, l,,ender !$ay $o notiiy ll.rrtnvor in
                                                                           the atnounl necessary tn nrake up.the dcliciency' Borrower
     wrirhre. arrd, in ;uch *o..'iuo*u*huli ily r,i utnd*r                       pavments, at l.errders solc rliscrctto''
     iiilii'lilil, ;,,',t , i}-i,Jri,"r.v iiii," i'iiii. id;,i rwetv. rrr.*rlrly


     il,v-t)-l*fl[ili;*tffi                                  i[*:tr$-iit*itr..l;.;#'ii{xii;{it:ffi ;t{FHhl
     ;;;;;;il;;i,;;i-;;;        irc,tiiagai,sr rhc.sunrs n-dcurc(l by tlris securit,'lnstrumenr.
        ' 3, Applicatrou ur i,riinfnrs. Llnless upprlcut iil'o*'ur t.end.i'r rcgtrlati'tts provide otherwise, ull paynrcns
                                                                                  i,iiii" rori"ii i,ts orccr r.rf prior itv: ( I ) trr advanccs lor
     recr:ivctr b1, l.u*trcr ,rrJ, riil',te*rrr.,*"i':;;; ;";i;,ii[" "r,r.,ii.rl diii f i*r'' (?) iu *ccrucrl iutcrest duc undcr the Nute :
         oreservarior, .,r protcctl.r,r ol'rtie I'1qryrry ,t
                                                               *nfi"**iJt.i,r   of
     rhc .to                                                                                Jsdro-w itc,ns rtndur pnragruph ?l (J) to latt
             nrinciral tlus urdcr rhe Norc". (q) ro mra,intl';6il i;;'lh"
                                                                                t
     r31
      ctrarge    i und urH                                  r1xes. sssessmcrrs, ch;rrges, rt.es u*d imposirions attribrrluble
                                                                                                                                            rrr lhe
                         l::llt1,::iJfitli ,n"rr q..ry {rir.inil   ffiffi;;;;i, ina riirs"r'.rt.r pavr*etits o,' ground   rertts. il'urtv'
      r,ro,c,ry rvrrich n*y.at,.;'i;i;;jii    o*i,irii*
                                                                                            or  if'.it paid in rliat nla*n.,r' Rorrowcr
      llorrowcr shrr* pay.ttresi'iirjiie.ii;nt in thc nranu*i';ilv,ffi-i;-p;;e;'{?'
                                                                            tllnoi,:i sfrnit-nruttiptfi funrish to l'ender nllpmnrptly
                                                                                                                                   notices
      shall puy rhc*r.on t,*. ifirJiiif ro rhc purson u*,r.tioy,rr*nr.
                                                                        ttrakqs lhcsc p^yi,init ii'"'t'tly' llorrower shall
      of arnounts ro be Jriuo unrJcr rhis paragraplr. lt'Ilorioiver
      il';irLlir[?tLii';$ir:i'r:'l}:ilHJll-"ffJiJi'$n..u                    hiu pri.riry.,ovcr rhis sccuriry rnsrrunrerr*nrcss l.e^cler ltus
                                            or Bor,lw"r'       ngr"",    iiitiiling   to'th.' pnyme'riuirtti' obligation secured by the lien
      ao-rtrcd in wriring ro luch iieh                    1u1
                                                                                       iien uy..,r it.t'"na* nguinii cttftlrcctnenl of the lien
                                                 (t) conrcsrs   i,t'g;;'r'uiil,   riL
      ,u u rnan,er ircceprable rcr l-entle.r;                                      iu pt""Jr    rlrc cnforccrninl of tlre licn; or (c) securcs
      rn. lc.tal lrrtrcecdings *il"h-i; thei,cnrlefs.o-pini;n'op*iui*                                                                         ll
                                                                        rci ucn<ler sirbordrn;rtirtg tlte licn to this Security lnslrument'
      r.runrr'e iro6jcr of thc lien a,., ogrcunrent satisfacto.y                                      rn$y ana, priorrty ovcr thrs $ecurity
      l.cntlcr rlctcrrrincs    (hsr  arry  pnn.f   rhc l,r,pcr,y"iJ     iiriii'iir;-ti-;ir["f
      lrrsl^urrc^1, l.c,der may Hiii llorro*., a rrotic,;
                                                                   i,ir"iiryiiig thr:. ticn llorrrwrr slrull :ntisfy thi lien ot lake ttttc or
                         irrrs ,"t 'tbill, nbovc within  tcn ( l0)   days ,f'thc giv ing of noticc'
       ;;;;;"i;i'it,;   ilct

                                                                                                                                      Page 2   of6
Case 4:18-cv-00160-JHM-HBB Document 1-3 Filed 10/05/18 Page 3 of 6 PageID #: 11
  ,-_-.--..-..tr ,r




          Bonowcr shall pay to Lender such fees an{ alhcrcharg€s as may now or herealler b* rrquired by regulations of
      [,endcr, and pay or reinrburse Lender for all of l.,ender's fees, costs, and cxpenses in sonncclion with any full or
     - 5. release
     partial        or subordination of this instrumcnt or any othe r transaclion afibcting the propcny.
              Hazard or Propcrty lnsurance. Brlrower shall keep the inrprovcnrsDt$ now cxisting or hereafter crected
     on the Property insured against loss by fire, hazards included within ths term "extendcd coverage" and any other
     hazards, including floods or tlooding, lbr which l-ender requires insurance. '[his'insurance shall bc maintained io
     the anrounts and for the periods llral Lender requircs. The insurcr providing thc insurancc shall be chosen by
     Borrower suhject to l,endeCs approval which shall not be unrcasonably withhcld. lf Borrower fails to rnaintain
     coveraga described above, at l,endcr's oplion Lender may obtoin covcragc to protcct Lende/s rights in the Property
     pursuanl to paragraph 7.
         All insfuranie policies and renewals shall be in a form acceptable to Lender and shall irrclude a standard
     mortgagee clause. Lender shall have the righr to hold thc.policics and renewals. If Lender requires, Borower shall
     promptlyg.iveto[.enderall receiptsofpairlprenriumsandrrnewal notices luthreventofL,rss,Bqrrowcrshall give
     fronrirt n6ticc to the insurancc carrier *nd [.ender, L*nder may make proof of loss if not mark promptly by
     Borrower.
           Unless Lender and Borrorver othenvise agrce in writing, insurancc proceeds shall be applied lo restoratron or
     repail of rhe Propcrty darnaged,    if the restoration or repair is econontically I'easible and Lender's securtty is ntlt
     leiseued. lf the'resroration or repair is not econourically feasible or Li:ncler's security would be lessencd, tlre
     irrsurarrce proceeds shull be applied to [he sunrs seculed by this Security-lnstrunrent, rvhether or mrt then due, u,ith
     arry excesi paid to Borrorxer. lf Borrowsr abarrdnn-s thc Prrpcrty, or docs no1 auswcr lvithin thirty (30) days a
     noiice frorn-Lender rhat the insurance carricr has nflr;.rcd to settle a claim, lhen Lendcr rnay collect the insurancc
     procccds. Lender may use the proceeds io repair^or restore the !]19nertf or to pay sttnt$.secured by this Security
     insrrumenr, wherher or not rl:en due. The thi*y (30) day period will begin when the notice is given.
           [Jnless Lender and Borrower othcrwbe agree in writing, any application of procccds to principal shall rrot
     extcrul or postpone the due date of the monthly payments rurfc.rred to in paragraphs. I and 2 or change the umount ol'
     the paylneots.' lf alier accclerttion the Prop*rty is ucquircd by l-ender, B{trnrw$r's right to anY ,ttriur&rcr policies
     an6'rrrilcrcds resrtlling from darnagc to the Frnpcrty prior (o the actprisition shull pass to Lcnder to ihe cxtenl $f'lhe
     sumi secured by this Security Instruntent irnruediately prior to tltc acquisition.
          6.     Preservation, Maintcnance, and Protection            of the Propertyl       Borrower's     laan    Application;
     Leasehol<ts. Borower shall not destroy, darnage or inrpair the Property, allow tho l)roperry to deteriorate, or
     comrnitwasteonthePro;rerty. Borroweishpll rnaintaintheimprovernentsingo_odrcpairaldmakerepairsrequired
     by Lender. Borrorver shall courply with all laws, ordinartces, and regulations atfe cting the Pro-pcrty. Borower shall
      fli iir ctctirutt if any lbrlbiture aitir.n or ptocceding, wlruther civil oicrimirral, is begun thar in t'endct'.sgood faith
      iudernelt could re-sulr in lbrlciturc of the l)roperty or olhonviso nraterially impair lhe liert created by this Sccut'ity
     in*iiu'nent or Leldey's sccurity itrtcrclit. Borrbwcr m&y curs such a defaull by causing lhe aclion or prrtcccding to
      be dismisscd with a ruling thai, in Lendcr's good taith detenuination, precludes fbrtbiture uf the Borrower's interesl
      in the profxny or uthcr matcrial impaifmort of the licn created by this Security lnslrument trr Lendcr'-s security
      inrerest, Iion6wer slrall also be in default if llorrower, during the kran applicatiorl proces,s, gave matcrially t'alse or
      inaccurate information or slatenrents to Lender (or failed to provide Lender with any material information) in
      conn€ctioo with the loan evidenced by the Note. lf this Security lnstrurnent is on a leasehold, Bonower shall
      cornply with all the provisions of the liase. IIBorrowerncguircs fec title to thc Property, the leasehold and the fee
      title shall not mclgc unlcss Lender agroes lo thc mcrger in wtitinB--
          7.     protecdion   of   t,ender's Ifiglrts   io the Property. tf   Borrower fails to perform rhe c-ovenants and
     a(recments containcd irr this Securiti lnstrumenl, or therc is a legal procecding lhat may significantly affcct
     Lin6rr's riqhts i1 the Property (such is a procccding in tralrkruptcy, pto6utc. tbr condemnution or lbrfeilure ot to
     enforce lais o, rcgulatioirs).'then l,urder-rrray do arrrl pa1' for whatever is rtecessary to protect the value of the
     tr,:ow,tv antl Lende-r's righdin the Pr()perty, Lenrjer's aciioirs rnay include ptying any sums sccttted by a lien which
     frasiuiriritv over this Seiurity Instrumerrt,-appearirtg in court, paying rcastrirablc anorocys' fecs and cntcring on the
     projiny t6 make repairs, Alihough l.cnder may taki action under this paragraph 7, l,ender is not required to do so.
          'Ani, arnounr.s disbursed by linder under th.is paragraph 7 shall.bciomC additional debt of Borrowcr secured by
     this Seiuritv Instrument. lJnfess [Jorrower and l,ender agree to othet terms of payment, these amounts shall bear
     ii.,iirisrAoir the date of <Iisbursement at the Note rate and-shall be payahlc, witli iritsrcst, upon ootice from Lender
     to Borrower reoueslinq navnrettl.
            8. Rcfinaircing.-tiir any tinle it shall appear to Lender that Boruower may be able to.obtain a loarr tiorn a
     resoonsible coou"riiive qr private credit souiie, al reasonable rates and terms for louns fbr similar purPoses,
     ijoli"iri, *iii tipon rhe Ledder's requcst, apply tbr antl acccpt .such loan in suffioicnt amounl to pay the nole and
     anv indebtednesssecured hereby in full.
         ' 9, Inrpectlon, Le ndcr or its agcnt nray rnakc rcasonablc entrics upon and inspcctions ot thc .Propctly.-. Lcnder
     shall give liorrowcr notice at the timc of or prior to an inspcction-spccrlytng reasonablc cause lbr the lrtspe.;lton' -.
            ft. Co$demnation. 'l'he procceds of any award or-claim foi damagEs, direct or conseque_ntial,.in        connection
     with aily condeltnarion or othel taking ol'anypart ofthe Property, or for conveyance in licu of condcmnation, are
     treieby'nssig,ted and shall bc paid ttr i'.cnder. in the event oia tbtal taking of itre l)roperty, the proceeds shall be

                                                                                                                      Page 3   of6
Case 4:18-cv-00160-JHM-HBB Document 1-3 Filed 10/05/18 Page 4 of 6 PageID #: 12




      ufirlied to {h€   3un1s sccured.by tlris. Se-curity lnstrumcnl,   wheihw or not lh*il rlue, with any axac$s paid to Borrowsr,
      lnlhc event of a parrial taking ofrhe Propcfiy in which the (air nrarkcr value ol'rire p",pihv i**ehiitely before                   rhc
      tating           or B,rcaler thm the arnount of lhe surn.s sccured by thi.s Sccuriry lnstrumen'r i;r,nedili;ii ilit; iii;
               is cqual to
     taking. unless Borrorvcr and-l.cndcr olltcnvise_agrgc !n writing, tht surns securcd by this Sccurity tititrunrent shall
     lrc reducrrl by.theanrount of tlre pnrceeds.mulliplied by thc following fiaclirrn. (;) thc roral nniount ol the sums
              Immediatcly hcforc. lhe taking,rlivided by.(b) thc lurr marker ialuc of rhe lropcrry immediarcly beforc rhe
     leyurcrl
     rakrng Any balancc shall he paid ro llorrowr:1. lt rhe cvcnr of u plrrial rakirrg o[ thc piopcrtv in wfich the iair
     tnarkct valuc of lhe Property imnrediately bsfore thc.takurg is.le.sJ than rlrc afrorrnt uf rni suirs scCurci i,-.*bi
     irrmudi*ttly bctirre the iakiirg, unless. Bdnowr:r anrt l"endir ortreiwisc          rn wririrrg or ullcs* rppii.ilU roti,
     othcrwiseprovides, the proceeds shall be applied to the sums swured by this   "gr*e
                                                                                       Security lniirurncnr wncthlr or not tho
     sums arc then due .
           lf thc Property is ab-utrlorred by Bonowcr, or if, all*r $otic€ by Lendcr m Borrower th*t the condemoor offeru
     to makc an award or scltle a claint for.drmagcs, Borrowcr fails to rispond to l,endcr within rhrrty (30) dlys ,nl. rtt.
     rlatc tltc nottcc is givclt, Lcrrdcr is authoriyctl lo collect and apply rhi p111sc(:,1r. ilt ils opti()n. cirircr rrl rcstc,r,rtirrrr,rr
     r*pair 0f tfuc Prop*rty or to lht suttts seeured hy lhrs Sccurity Lritrunrcnl, whclhcr rrr liot tlr*n due. Unlsss l,egder
     and Uttrt*wer utherwi$c agrcc itt rvriling,"any applicatiorr ol'|>rrrcccrfs ro prineipal rhi:ll npt cxt*.ttd or po$tponc thc
     duc date of thc rnonlhly paytnenls rcfcrrc<l to in paragruplrs I and 2 or charrge ths flmount o[such paytnents
           ll. Btrrrower Not Relcascd; lorltcnrance By Lcndcr Nol a Waiver. lrxtcrrsion of rlre tir;c for paynrent or
     nrltlificatinn of amorli;ration ol'llr* sums secure*l by tltis Security lnstrunlcnr gronrcd by l.cndcr to lloi-riwer and
     any sllccessor.in interest of Borrotv"er shall not opcratc lo rrir:irtc tlre liabrlity ofihe uriginal li$rrurv*r (}r llonower's
     Etteccssors in intercst. Lender shull not be required lo c()nlrlcnce proctrerling* ngairrJl llay $,ece$or in interest or
     reluse io extend time ftrr paynrenl or. rrtherwisc, nrodily aurortiz;rtr()r of lhe su[rs "qdeured by ttris Sccurity hrstnrmcnl
     byreasonofanyrternandrnadebythe.original                 Rorrowcrornrir$\r'rrr'ssttr;ce.ssorsinrntr:icsr. Arrylbrbcar:urceby
     l,end-er in cxercising any right or r-emcdy shall not be a warver of r)r pt'eslu(lc :he cxcrci.re  of arry rigirt or rcmody.
          t2. Sttccestors and Assigns po.und; .foint and Several l.iebility; (;o-sigrer$. The eovcianis and agreorients
     of this Security Instrument shall bind and bcnefit the succcssors and dssigns of l,ender and fJorrowur, sub]eo tn the
     provisions of paragraph 16. Borrower's covenants and agrecrnunts shalLhe joint arrd scveral. Any'lJhrr-ower who
     co-signs tltis Security lnstrumenl but rloes not execute lhc.Notc: (a) is_co-signing this Stxuriry lnitrunrsnt only to
     rnortgage, grant andconvey that Borrower's intcrest.in the l'ropcny under the tcrils ol tlris Sejurity ht$trunl0nt;(b)
     is nol personally obligatcd to pay thc sttms_$ccurcd by this Sccurity lnstrunrcnt; and (c) agrees thai l-ender anrl'uiri
     other Borrower may agrcc^to extend, motlify. farbear or n,akc arry accommodarionr *;ifr regara to the tcrms ol'this
     $ccuriry Inrtnrmqnt or the Nots withnut rhal Bonorvet's consent.
           13. Notices.,Auy_notice to Borrower provided for in this Security lx$!rument shall be given by delivering ir or
     by rnailing it by tirst class rnail unless applicablc larv requires use cf anorher method. The-noriccihall be diiictcd
     to the Propcny Address or any other address llorowcr designates by notictr to l.cndor. Any noticc to l,ender shall
     be given by first class mail to Le$der's address stated hercin or atry otlrer ncldrcss Lendcr clrsignates by notice to
     [-{orrower- Any notice provided fbr in this Securiry Instrument shali lrc decmed lo havc been given to *rrrowcr or
     Lendcr when givcn as provided in this paragraph.
      . t4. (ioverning Luw; s-ever.ubllity,. Tltis Securiry lrrslrunrent shall bc govenred by fedcral law. tn lhc cvcrrt
     lhat any provision or clause of this Security lnstrument or thc Note conflicts iirtr applicible law. such conflicr shall
     not affect olhcr provisions o('this Security Instrument or the Note wlrich can be livdn et'fect without the conflictinq
     provision. Trr this end lhc provisiolts ofthis Security lnstrunrent and the Notcire declare<t to be scvcrublc. Thii
     insuument shall bc strbject lo lhe_presenl rcgulntions of Lender, and to its fulure rcgulations not inconsistent with
     tltc cxprex provision.t hereof. All pcwers and ageneicr granted in this inskuarent aie coupled rvirh an intemst and
     arc irrevocablc by death oI olhsfwisel antl the riglrt* tnd rtrnrdies provided in this irrstrirmcnl arc cumulalive to
     renredies provided by law.
           15, Borruwcr's Cupy. Borrower acknowledges receipt of oue confornlsrl copy oI' the Notc and of this
     Security lnstnrm*nt.
           16. 'fransftr uf tlt* Proflerty or a Benelitlnl lnlrrelil in tlorronrr. If all (,r any parr o[ rhe Proport, or any
     interest in it is learcd for a rerm greater thon lhrec (3) years. lcasud wilh an $prion ro fuichnsc, sold, oi trairskrruil
     (or ila benoficial inlerett in Borrower is sold or tra;xltrcd and llsrmwqr is iot a natural person) without l,endefs
     prior writtctt eons$nt, l,ender may, at its option, requirc immediatc paymert ilr full of all sums sccurr.vJ try thir
     Security Insmrnrsnt.
           17. Nondiscrirnination, lf Borrower intends to sell or renr rhc Property $r iltry pan of h and har obtaincd
     l,cnder's consartl to dtt so (a) neither Borrower nor.anyone authorizcd ro al'r for lJornrwer, will refuse to ncgotiare
     lirr the sale or rental of the Property or.will otlr_crwise rn*k* unayaihbl* 0r dcny rhc l\T)perry to aflyons boefrisc of
     race, color, religion, sex, nal-ional origirr, handicap, age. or familial siatus, and (h) Horiower recol;,nizes as illegd
     antl hcreby disclaims aud will not comply with or altempt to tinforce any roslrictive covenen$ on dwcllhrg relatiirg
     t{, rac{r. color, religion, scx, nation$l origin, handicap,:rgc or fanrilial sutus.
           tfi. $nle of Note; Chargc of Lonn $ervker. The Note or a parliBl inrcrest in thc Nots (togerhur wirh this
     Securiry lnstrumenl) may bc sold one o[ more rimes without prior noticc to Bonowcr. A sate rnay rclult in a change
     in thc entity (known as tho "L,oan Scrvicer") lhat collccts monthly paymefi{s duc under the Notc aad rhis Securily


                                                                                                                                Pagc 4   of 6
 Case 4:18-cv-00160-JHM-HBB Document 1-3 Filed 10/05/18 Page 5 of 6 PageID #: 13

'ry
     Instrument. 'llere also may be one or mor€ changes of the Loan Servicer unrelated to a satc of the Note. If there is
     a.change 9f tnq.{qn Service_.r, Bonower.will be given written.noti*e of the change iu accordance wirh paragraph l3
     above and applicable law. 'l he notice will stats the narne and address of the neil Loan Scrviccr *rrd tlo aildriss ro
      which payments should be rnadc.
          .19. Uniform Fcdtral NonJudicial F'oreclosure. lf a uniform federal non-judicial lbrcclosure law applicable
     to foreclosurt of lhis security instrument is ertocted, Lender shall have the uprion to forecloss this instririnent in
     accordurcc with such fcderal proccdurc.
          20. Ifazardour Substances, Borrower shall not cause or permit the prcsence, use, disposal, slornge, or retea*c
     of any haz*rdous suhstane,e$ on.or in the Property, '[lrc prcccding scntcn'ce shall not apply to the pretcncc, usc, or
     storagc sn thc Proptrty of s$t*ll quantities of harardous su{xknces $al ars generally rec6gnized to be nppropriate
     to nornal residential uses and to rnaintenauce of the Propcrty. llorrowcr sha-il nor di, nor illow anyone che io do,
     anything affecting.rhe Property.that is in violation of any tedi:rrl. stalc., or locrl environmental law orrcgulation"
     .    Borrower shall promptly give Lender written uotice of any investigation, claim. delnqnd, kwsuit oiother action
     hy any goverrrnental or re-gulatoty agency or private pany involving ihe Ploperty and any lrazardous substtnce or
     environmcntal law or rcgulalion of which Bonower has actual klrowledge, lf llorrower learns, rrr rs nrxified by rny
     govtrnmcntal or rcgulatory authority, tltat any renroval or olhcr rarnediation of any hnzaxloul substance ulliieting
     he lrropsrly is necessary, Bororrycr shall pronrptly take all rlec{!$flry remedial actions in aecordance with applicable
     enviro*mrrrlal law and regulations.
          As used in this paragraph "hazardous subsiances" are lhose subslances definod as toxic or hazardous substanccs
     try cnvironmenial iew .and the . ftrllorving $uhslattcrr: gnsulinc. kenls*nu, other Ilammabls or tuxic lxrralcrrn
     producls, toxic ptsticitlcs and herhieides, volatile rolvents. rnstcrials containing asbesros ur I'ormaldclydr:, and
     rs{rioactive rntlerials. As uscd in this plragntph, "enviroltrnental law" means lbd&al larvs anri ragulalignt arrd lawr
     antl rogulati*ns uf lhe jurisdiction wherc-drir Prnperty is locat$d lhat rrlatr io hsalthr snfbty-or environmurrtal
     protection.
          21. Crogs eolaleralization, Dekult hereunder shall constitute dclault undcr any other real ettate security
     insrrument hel{ by l,ender and execui€d or asstuned by Borrower, anri dethult undir any othrrr ruch security
     instrument shall constitute rlcfault hereundcr.

         NON-UNIFORM COVENANTS. Borrower and Lcrdcr furthtr covcnilnt and agrce ll follows:
         22. SHOULD DEFAULT occur in the performance or discharge of any obligation in lhis instrumont or
    secured by this inslrument, or should any one of the parties named as Borrower die or be declared an itcompetelr,
    or should any one of the parties named as llorrowor be dischnrgtd in bankruptey or declarcd an insolvent, oi araks
    an assignnrent for the benelit ofcreditors, Lender, at iB option, with sr without notica, J[ay: (a] drclare the rntire
    arnorurt unpaid under the note and any indebtedness to Lentlcrlrcrehy sccurcd imrnediately due and payable, (h) for
    the accoxff of llorrowor incur and pay reasonnble cxpenses tbr rcpair or nraintcnance of and taki posses$iirri of,
    operilte or rent lhe l'roPerly, 1c) upon applicatiorr by it and production of this instrumenl, withour othei evidencc and
    with-out nolic.e of ltearing..of said application, hnvu a recciver appointcd for the Property, with lhe usual powers o[
    receivers.in likc_cascs, (d) forcclose this inslrutnent as providrd hercin or by law, and 1e; enforce any anil all other
    rightr and remcdies provided hcrein or hy present or futurc law.
         23, Thc procccds o-f [oreclosure sale shall trc upplied in tlre following ordcr to thc paymcnt ol: (a) costs and
    cxpensos incidcnt to cnforciug or conrplying with the provisions hereotl Q) any prior lieris rcquircd'by law or a
    gg"nlpgtc-nt courl to-bc so paid, {c) lhe d€bl cviderrccd by thc nole and rll iidcbirdness to l.endlr secur-ed hcreby,
    (d) inferior licns of rccord rcquired by law or a competenl court io bc so paid, (e) st Lendcr's option, nny othar
    indebtcdncss o[ Borrowcr owinE lo l,cndcr, nnd (l) uny bllancc lo l]orrowei. At foreclosurc or otlicr srlc of all or
    any part ofthe l'roperty, Lcndcr and its agcnts may bid and purchasc as a stranger and may pay Lendcr's share of
    thc purchasc pricc hy ucditing such orttortnl on any dcbts ol'Borrowcr owing to Lender, in thc ordcr prescribcd
    above.
          24- Borrower agrees th{t [,c[der l.cnder will not be bound by uny   uny l)re$ent rlr futurr. slatc laws, (a) providing fur
    valuation, appraisal, honrcste&d or exenrplion of thc Propcrty, (tl)prohibitirrg tnnintcnance ol'an-&etion fur o
    deiiciency judgncnt or lirniting. lhc.amount thcreof or lhc time within which srrch action nray be brought, (c)
    prcscrihing nnv
    nroscrihins         olher stttute
                  any other                   limitctions- (d) allowins any
                                stnlute ol' limitations,                   anv ri*ht of redcmption
                                                                           rny right    rorlnrrntinn cr   nlsv'.ssinn fnllnwiio
                                                                                                       ur prxscssion  following *ar,
                                                                                                                                  any
    foreclosure sale, or (e
    firrcclosure           (c)) liruiting
                                lirnitine the conditions which Il,endor ntaymay by regulation
                                                                                   regu        impnsc, includirrg the interest rate it
    tnay cnar$c,
    may                  condition oI
                   as a conolflon
           charge, il-s               of aPProvlng
                                         approving B     lranstcr Ol
                                                       a transtbr ol tnc rrop(ny to
                                                                  of thc_Propcrty lo a nelv Borrower,
                                                                                             Borrowcr. BorrowCr
                                                                                                         tsorrowcr cxprcssly
                                                                                                                    cxprersly rvar
                                                                                                                              rvaivex
    thc lrcncfit nf any such vtate law. lJorrower hercby relinquishes, wnivcs, and conveys all rightb, inchoate
    cor$urnmoiq of descent, dower, and cunesy.
     . -25. Relcasc, Upon lcrtnittatiotr of lhis mortgB-ge, aller payment in tirll, the mottgogec, at Borrower's cxpcnse,
    shsll cxccule and file or rccord such instntnrents ofrtlense. sutisfaction and ternrinati-on in proper form pursdanl to
    lhe rcquirements contained in KRS 382.36t
         26. Itidcrs to ihis Security Inslrument. If one or morc riders are executed by Borrower and rccorded
    togcthcr wilh this Security lnstrurirent, the covcnants and agreements of each ridcr shali be inccrporated into and




                                                                                                                         Page 5   of6
Case 4:18-cv-00160-JHM-HBB Document 1-3 Filed 10/05/18 Page 6 of 6 PageID #: 14




      shall amend and supplement the covenants and agrcements of this Sccurity lnslrument as if the ridc(s) were                         E   part of this
      Security lnslrument. [Check applicable box]

            E    Condominium       Ridcr [f Planned Unit Development Rlder                              E] Othc(s) [specify]

           BY SICNINC BELOW, Borrowcr acccpts and agrees to the tcrms and covenants containcd in pages I rhrough 6 of
      this Security lnstrument and in any rider cxecuted by Borrower and recordcd with this Security lnstrument


                                                                                                                                               ex.l
                                                                                      SAND31          D.      WATSON Rorrower
                                                                                                                   -   _-:-.-----**--tsEALl
                                                                                                                          llorrowey
      S1"4'I'E OF KENI'UCKY
                                OTIIO
                                                                                                    ACKNOWLEDGMENT
     COUNTY       Or
                                                            )"
          Beforc me,             E. GLENN }TILLER                                           .. a   Notary Public in and for the County of
        0hlo      .. "-"                             , persolrally appciucd         H{-rs-         -D..-"   Uatoqu. slnsl'e
                                                                                      who acknowledged that       . .- *.Fhe.    - .-, executed the
     foregoing instrument on the               1"0         day   of   -._"   oclgbgf_                         *l9gZ _ as        her-,.   ,.     frec act
     and deed-

                                                        this                                lgt-gpe_p /' - . t997 nn
          W|'|NESS my hand and oflicial seal

     tsFrLt
                                                                                  day of
                                                                                           -^*dW*,^o
                                                                                           ,_

                                                                                                    Pufrlic

                                                                                                    My commission expires      6/4/2001         *-_
                                                     PREPAR.EIT'S STATEMENT
     'l'he form of this instrumcnt was drafted by the Orlice oithe Ceneral Counsel ofthc United Statcs Dcpartmcnt ol'
     Agriculture, and the tnaterial iu tlre blank spaces in the fornr was inscrtcd by or tndgrtrhqdirection ofi

       E.   CLENN },IILLER
                                        (Namel                                                                                  (Signaturc)
       P,0. Box            B3    HARTFORD.         KI   42347
                                        (Addressl
                                                         ITECORDER 'S CEIITItr'ICATB

     S'I'A1'E OF KENTUCKY
                                                                              SS:
     COtrNTy      OF            OHIO
                                                            )
     1,, __,!e€-ele-J9.t!L6qB                      , Clerk of the County Court for the County aforesaid. do certifo that tbc
     foregoing moftgage was on the          19**
                                               -     day of "                  .,,1?,?,1 ._-,,
                                        --.                   '-991o.!.t1.
     lodged for rccord      * at         tj
                                   l.4e'gloskp-M., whereupon the somc, with lhc foregoing and tlris cerlificatc, have been
     duly recorded in my office.
         Given under my hand            this __ l0                     day   of   **-Q,g-Egber                 ,

                                                                                                       i, .(


                                                                                                                                         Page 6    of6
Case 4:18-cv-00160-JHM-HBB Document 1-4 Filed 10/05/18 Page 1 of 1 PageID #: 15



                                                                                                                    Form ApProval
Fonn RIIS 3550-12                                                                                                   OMB No, 05?54166
 (r0-e6)                                                United Statcs Dcpanment of Agriculture
                                                                Rural Housing Service

                                                  SUBSIDY RBPAYMDNT AGREEMENT
                                                          194g (42 U.S..C. l49tla), subridy received in accordancc wilh scction
 l.   As required under secrion 521 of the Housing Act of
                                                                upon the disposition or nonoccupancy of thc sccurity Property'
 502 of the Housing acr oiiyas, is repayable to tic
                                                    covernmeru
                                                                                       '
 Deferred mortgage          p"y*.no     are inctud'ed as subsidy undcr this atreement.

                    to occUpy or trossfer ritls rc my home, recap(urc
                                                                       ir due.- tf I retinance or othcrwisc pay in futl without transfcr of
 2,       When     I fail
                                                            or recaprurc will be celculated h$, paynront ol ra;apturt crn be deferred'
 dtle snd conrinuc to o"*upy rhe propeny, thc a,ltt,$nr                                                                            but rvill
                                                        or vacated. lf defcrred, the Governmnnt mortSfige can be subordlnalcd
 intercsi free, unril thc propcrty is subsrguently sotd                                                                     of recapturc  is
 not be relcased nor the promissory note satisfied
                                                     until rhe Government is paid ln fult. ln situ{ions wherc defcrment
 *"p,i"".rccapturcwiltuedigcounted25%itpaidinflrllrttimeofscttlomcnt.
 3.        Markcrvarueardrncofinitiarsubsidy$.$,ory.oq*, ]aslarngunlgi,&urallrou*ingsenieeiRus)rqa$s$Ap,$o".ao-lass
                                                                                    This amounl cqmls
                                                                    rquity $l!o4!;.......-.*'                 16 of the
 lru,ounr of a*y prior tiens $ ---**--*--:S.uat nrlnffi":fginal
                                                             tire market value'
                                                                                                      -:o'8 "
                               b#irtding  rtiginal equity by
 marker value as {etermined

                                                                      ro recapturc are not bcing paid, completc the following
                                                                                                                                formula'
 4   ,           arg not subject to recapure, or if all loans subject
           If all loans                                                                                                 result by  100 to
                                                            iring paid by rtre batance of all opin lours' Multiply the
 Divide the balance of loans subject ro recaprur0 trrat aie
                                                                        paid'
 d.,"r*in the percent of the outstancling balance of open loans being
                              mofiths                                      Average inlerest rate Paid
 5,
                              loan                                 l.l     2.t 3.1           4.1        5.1   6.I
                                                      t%          z%       37o 4Vo           57o        6Vo   7%

                                   0        59        .50         ,50      .50      .50                 .32   .22 ,ll
                                  60       119        .50         ,50      .50      .49                 .31   .21 ,ll
                                            179       .50         .50      .50      .48                 .30   .20 .10
                                  120
                                           239        .50         .50      .49      .42                 .26   .18 ,09
                                  180
                                  240      299        .50         .50      .46      .38                 .24   .t7 ,09
                                           3s9        .50         .45      ,40      ,34                 .2t   .14 ,09
                                  300
                                  360      uP         .4't        .40      ,16      .31                 .19   .13 ,09
     6.    Calculating R€caPture
             Market value (ar thc time of transfer or abandonment)
            LESS:
                    Prior licns
                    RHS balance,
                    Rea.sonable closing costs'
                    PrinciPal r€ducdorr 8t note rate'   -
                    Oiigiri.t equity (sw paragraph 3)'      and
                    CaPitd irnProvcmcnt8'
            EQUAT.S
                    Apprecratlon Value'     (lf this is a positive value' continue')
            'flMES
             ""-l*tcunroge        in paragraph 4 (if apPlicable)'

                     l:ffit*"r3;ffTrt']rigiff"qui,v               (r00% - percertasc in paragraph 3).
               -
            EQUALS
                Valuc appreciation subject. to rccapluro'. Recaprurc due
                                                                         equals the lesser of this
                tigurc oi'rhe amount of subsidy rcccivtxl'




                                                                                                                        wt't
                                                                                                                               "N'''vtw'r'r'-""':'9



      bvrdan csrlnotc or anY olkcr ot
      o6ro sToP ?602. lllfi hdt
         ,*,tiff:;t:;l,:YJ;"affi!i,li#i;i'*ilrrif,i,i{tr;;,:,;''iiifi'm;;,;;iaw;
Case 4:18-cv-00160-JHM-HBB Document 1-5 Filed 10/05/18 Page 1 of 2 PageID #: 16


   Case 14-40683-acs                        Doc   11       Filed   08/06/14 Entered 08/06/14 17:39:39 Page 1 of 9



    B 27 (Oflicinl Fomt 27) (12/l 3)



                                  UNrrBn Sreres BamcnuPTCY Counr
                                                        Wcstcru District of Kenhrcky

  nr re Sandra D.       Mqeuen                     .
                Debtor                                                                    CaseNo, 14-40683
                                                                                          Clrnplor 7

                                   RtrATfl RMATION AGREEMENT COVDR SIIEDT

  This foln must be cornpleted in its entirety and filed, with the reaffirmation agrcement attached, within the
  tinro set under Rnle 4008, It rrtay be filed by any party to the renffittnation agreemont.

  l.       Creclitor's Narne: Unltod-stalas of Aq'lqr.l.ErUSDA Rulal lJ"ouslng Sorvlce

  2,       Amount of the debt subject to this reoffirrnation agrccment:
           $Sgf l.gZ_ on the clate of bankruptcy $_S:go8.lq* to be pnid ruuler reaffirmation agrement
  3.       Annual percentage rate of          J-Wh prior to banknrptcy
                                                  interest:
           J_260-% under reaffirmation ngccrtrent ( X Fixed Rate _ Adjustablo Rate)

  4.       Repayntcnt tenus             (if fixcd rate): $156.02          per morth   for 195      months

  5,       Collaternl, if any, seouring tlrc debn Curent market vnlue:                     $--
           Desoriptiott: Residential Real Estato Property - Soe Attaohed Documents

  6.       Does tlte creditor assert that the debt is uondischargeable?                   l]Ves
                                                                                     -fL No
  (lf yes, attach a declaration setting forth the ttaturc of the dcbt and basis for the contention that the deltt is
  nondischargeable.)


   Debtor's $chcclute           I antl J Entries                            Debtorts Irrconte aud Expenses
                                                                            ns Stnted on   Reafflrluatlon Agt'eernent
                                                                                                                             I
    7A.    Total monthly income              fro,      S.3,{fl     l,{l      7f,, Monthly     inconre frorn   all   SSVa t'V
           Schethtle I, line           l2                                           souroe$ after payroll deductions


   8A.     Total ntonthlY cxPenses                     $   3,qlq.oo 88, Montlrly exponsc$
           from Sohedule J, line 22

   9A.     Totnl rnonthly payments on                  $-Q-                  98, Total monthly payrlents on         $--g-
           rpafftrmed debts not listed on                                           reaffirmed debts not inchrded in
           Sclrcdule J                                                              monthly expenses

                                                                             l0B.   Net monthly irrcome             g *r.11
                                                                                    (Subtract snm of liues 88 and 98 fi'om
                                                                                    line 78. If total is less than zero, ptfi the
                                                                                    nnnrbet in brackets,)


                                                               rxilI8fl'"0"
Case 4:18-cv-00160-JHM-HBB Document 1-5 Filed 10/05/18 Page 2 of 2 PageID #: 17

      Case 14-40683-acs Doc                        11    Filed   08/06/14 Entered 08/06/14 17:39:39 Page                    2 of 9




       027 (Offtcinl Pomt 21,   (t2ll3,


  I   l.    Explain rvith specificity arry difference bet'ween the income nmourrts (7A and 7B):




  12, Bxplain rvith specificity                 any difference between the expense anrormts (8A and 8B);




                       is conrpleted, the undersigned debtor, and joint debtor
            lf line t I orl2                                                                        if applicable, ce$ifies that any
  explanalion contaiued on those lines is true and correcl.


            Signature of Debtor'(only requiretl             if         Siguahu'e of Joint    Debtor'(if applicnblo, and only
            line t I or 12 is eompleted)                               requiled   if line I I or   12 is completed)


  Other lufornration

  t]    Check this box if the total orr line I0B is less thon zero. lf that nrunber is less than zero, a presnmption
  of undue hardship arises (unless the creditor is u credit uniou) aud you must expkrirr with specificity the
  sources of frrnds available to the Debtor to make the nronthly payments ott the reaffirmed debt:




  Was debtor        rgffinted             by counset du'ing the cotuse of oegotiatirtg this reaffimration agr'eement?
                t,/Yes                                No

  If debtor was represented by coumel cluring the course of nogotialing this reaffirmatiou agreement, has
  corrnset execulp*f," certilication (affidavit or declaration) irt support of the reafftunation agreement?
                ,v,rf                                 No
                        ""



                                                         trILER'S CERTITICATION

            I
         hereby corti$ that the attached agreement is a true nnd correct copy of the reaffirmation ngrsement
  betwe€n the parties identified on this Reafflnnntion


                                                                       Signnture



                                                                       Print/Type Name & Signer's Relation to Case
                                                                                                                            fril*g
